Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Umar, Ghulam on 8/13/2021.

The application has been amended as follows: 
In claim 2 (patent claim 2),
	line 5: “(112a)to” has been changed to --(112a) to--.
In claim 3 (patent claim 3),
	line 4: “(“Flow Channel A”)” has been changed to --(A)--.
In claim 5 (patent claim 5),
	line 2: “the cylinder (112a)” has been changed to --a cylinder (112b)--.
In claim 7 (patent claim 10),
	line 4: “(“Flow Channel B”)” has been changed to --(B)--.
In claim 12 (patent claim 12),

In claim 13 (patent claim 13),
	line 5: “(112a)to” has been changed to --(112a) to--.
In claim 15 (patent claim 15),
	line 4: “(“Flow Channel A”)” has been changed to --(A)--.
In claim 16 (patent claim 18),
	line 4: “(“Flow Channel B”)” has been changed to --(B)--.
In claim 19 (patent claim 17),
	line 2: “the cylinder (112a)” has been changed to --a cylinder (112b)--.
In claim 20 (patent claim 20),
	line 1: “(106c)” has been changed to --(108c)--; and
	line 2: “the cylinder (112a)” has been changed to --a cylinder (112b)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a diverter valve adapted for saving water having the specific structures, arrangements, and functions as claimed in independent claim 12 or in a system as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Forrestal et al. teaches a thermostatic mixing valve having a surrounding structure resembling that of the instant invention; however, it has two inlets and one outlet which are the opposite of the instant invention and it fails to teach the structure arrangements and functions as claimed.  Gong et al. teaches a thermostatic diverter valve but lacks the specific structure arrangements and functions as claimed.  Storch, Woolman, and Tarantino teach other diverter valves and auxiliary tanks but lack the specific structure arrangements and functions as claimed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754